 AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                        Sheet 1




                                              United States District Court
                                                          District of Massachusetts
               UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                     V.


                        JORGE AGUASVIVAS,                                           Case Number: 1: 18 CR 10294                 - IT
                        a/k/a Jonathan Martinez
                                                                                    USM Number: 01117-138

                                                                                     Philip J. Doherty
                                                                                    Defendant's Attorney
 THE DEFENDANT:

 ^ pleaded guilty to count(s)             1

 • pleaded nolo contendere to count(s)
   which was accepted by the court.
 • was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section                     Nature of Offense                                                      Offense Ended              Count
21 U.S.C. § 841(a)(1),            Possession with Intent to Distribute and Distribution of 40 Grams or         08/02/18
21 U.S.C.§ 841(b)(1)              More of Fentanyl and 100 Grams or More of Heroin.
 (B)(i)



          The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 • The defendant has been foimd not guilty on count(s)
 • Count(s)                                                •   is   • are dismissed on the motion of the United States.

         It isordered thatthedefendant must notify theUnited States attorney forthisdistrict within 30 days of anychange of name, residence,
 ormailing address until allfines, restitution, costs, and special assessments imposed bythis judgment arefully paid. Ifordered topayrestitution,
 the defendant mustnotify the court and UnitedStatesattorney of material changes in economic circumstances.
                                                                            6/19/2019
                                                                           Date of Impositionof Judgment




                                                                              nature ofJudge

                                                                                    The Honorable Indira Talwani
                                                                                    U.S. District Judge
                                                                           Name and Title of Judge




                                                                           Date
                                                                                    &//^/AO
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet2 — Imprisonment

                                                                                                        Judgment — Page       of
 DEFENDANT: JORGE AGUASVIVAS, a/k/a Jonathan Martinez
 CASE NUMBER:              1: 18 CR 10294              - IT     - 1

                                                                IMPRISONMENT

            Thedefendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:            78   month(s)




     0      The courtmakes the following recommendations to the Bureau of Prisons:

  The court recommends defendant participate in the Residential DrugAbuse program.



     •      The defendant is remanded to the custodyof the United StatesMarshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •     a.m.     •   p.m.     on
            •   as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •   before 2 p.m. on

            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                          to


                                                       , with a certified copy of this Judgment.



                                                                                                      UNITED STATES MARSHAL




                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                       Sheet3 — Supervised Release
                                                                                                          Judgment—^Paec   3   of
DEFENDANT: JORGE AGUASVIVAS, a/k/a Jonathan Martinez
CASE NUMBER:              1: 18 CR 10294             - IT    - 1
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:                            4   year(s)




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance.You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter,as determinedby the court.
               • The above drug testing condition is suspended, based on the court's detennination that you
                   pose a low risk of future substance abuse, (check ifapplicable)
         0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
         • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by theprobation officer, the Bureau of Prisons, or anystatesex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
         • You must participate in an approved program for domestic violence, (check ifapplicable)


You mustcomplywiththe standardconditionsthat have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)   Judgment in a Criminal Ca.se
                       Sheet3A — Supervised Release
                                                                                             Judgment—Page                 of
DEFENDANT: JORGE AGUASVIVAS, a/k/a Jonathan Martinez
CASE NUMBER:  1: 18 CR 10294 - IT - 1

                                        STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while onsupervision and identify the minimum tools needed byprobation
officers to keep informed, reportto the courtabout, and bring aboutimprovements in yourconduct and condition.
I.    You must report to theprobation office in thefederal judicial district where youareauthorized to reside within 72 hours of your
      release fromimprisonment, unless the probation officerinstructs you to reportto a different probation officeor within a different time
      frame.
2.    After initially reporting to theprobation office, youwillreceive instructions from the courtor the probation officer abouthow and
      when youmust reportto the probation officer, and you must reportto the probation officer as instructed.
      Youmust not knowingly leave the federal judicialdistrict where youareauthorized to reside without firstgetting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You mustliveat a placeapproved by the probation officer. If youplanto change where you liveor anything aboutyour living
      arrangements (suchas the peopleyou livewith), you mustnotifythe probation officerat least 10days beforethe change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you mustnotifythe probation officerwithin 72
      hours of becoming aware ofa change or expected change.
      You mustallowthe probationofficer to visityou at any time at your homeor elsewhere, and you must permit the probationofficerto
      take any itemsprohibitedby the conditions of your supervision that he or she observes in plain view.
      You must work fulltime(at least30 hours per week) at a lawful typeof employment, unless theprobation officer excuses youfrom
      doingso. If youdo not havefull-time employment you musttry to find full-time employment, unless the probation officerexcuses
      you from doing so. If you planto change where you work or anything aboutyourwork(such as yourposition or yourjob
      responsibilities), you mustnotifythe probation officerat least 10 days before the change. If notifying the probation officerat least 10
      days in advance is not possibledue to unanticipated circumstances, you must notifythe probation officerwithin72 hoursof
      becoming aware of a change or expected change.
      You must not communicateor interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interactwith that person withoutfirst gettingthe permission of the
      probation officer.
9.    If you are arrestedor questioned by a law enforcement officer,you must notifythe probationofficerwithin 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructivedevice, or dangerous weapon (i.e., anythingthat was
      designed, or wasmodified for, the specific purposeof causing bodilyinjuryor deathto anotherpersonsuch as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcementagency to act as a confidential humansource or informantwithout
      first getting the permission of the court.
12.   If theprobation officer determines thatyoupose a riskto another person (including an organization), the probation officer may
      require you to notifythe person about the risk and you must complywiththat instruction. The probationofficermay contactthe
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probationofficerrelated to the conditionsof supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the courtand has provided mewitha written copyof this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
AO245B(Rcv. 11/16)   Judgment in a Criminal Case
                     Sheet 3D— Supervised Release
                                                                                          Judgment—^Pagc        of
DEFENDANT: JORGE AGUASVIVAS, a/k/a Jonathan Martinez
CASE NUMBER: 1*                       10294         - IT   -1

                                      SPECIAL CONDITIONS OF SUPERVISION


   1.Thedefendant Is to participate In a program for substanceabuse counseling as directed bythe Probation Office, which
  program may Include testing, not to exceed 104 drug tests per year to determine whether the defendant has reverted to
  the use of alcohol or drugs. The defendant shall be required to contributeto the costs of services for such treatment based
  on the ability to pay or availability of third-party payment.
  2. If subject to a final orderofdeportation, the defendant Isto leave the United States and Is notto return without prior
  permission of the Secretary of the Departmentof Homeland Security.
  3. The defendantshall use his true name and Is prohibited from the use of any false Identifying Information which Includes,
  but Is not limited to, any aliases, false dates of birth, false social security numbers, and Incorrect places of birth.
  4. The defendant is required to contribute to the costs ofevaluation, treatment, programming, and/or monitoring (see
  Special Condition #1), based on the ability to pay or availability ofthird-party payment.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment — Page
 DEFENDANT; JORGE AGUASVIVAS, a/k/a Jonathan Martinez
CASE NUMBER:               1: 18 CR 10294              - IT         - 1
                                               CRIMINAL MONETARY PENALTIES

     The defendant must paythe total criminal monetary penalties under theschedule of payments onSheet 6.

                       Assessment                   JVTA Assessment*                                              Restitution
 TOTALS            $ 100.00



 •   The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the^priopty order or percentage payment column below. However, pursuant to ISU.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Pavee                                                            Total Loss**              Restitution Ordered          Priority or Percentage




 TOTALS                                                                                     0.00    $




•      Restitution amount ordered pursuant to plea agreement $

•     The defendant must pay interest onrestitution and a fine ofmore than S2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

•     The courtdetermined that the defendant does not have the abilityto pay interest and it is ordered that:
      •    the interest requirement is waived for the           •       fine   •   restitution.

      •    the interest requirement for the        •     fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, llOA, and 113A ofTitle 18 for offenses committed on or
after September 13, 1994,but before April 23, 1996.
AO 245B(Rev. 11/16)   Judgment in a CriminalCase
                      Sheet 6 —Schedule ofPayments
                                                                                                             Judgment — Page             of
DEFENDANT: JORGE AGUASVIVAS, a/k/a Jonathan Martinez
CASE NUMBER:               1: 18 CR 10294              - IT    - 1


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due asfollows:
A     0    Lump sum payment of$          100.00                due immediately, balance due

           •     not laterthan                                       , or
           •     in accordance with •       C,     •    D,    •      E, or    Q F below; or

B     •    Payment to begin immediately (maybe combined with                 DC,        • D, or      • F below); or

C     •    Paymentin equal                         (e.g., weekly, monthly, quarterly) installments of S                            over a period of
                          (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                        (e.g., weekly,monthly, quarterly) installments of $                        over a period of
                          (e.g., months oryears), to commence                      (e.g.,30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during the term of supervised release will commence within                             (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessmentof the defendant's ability to pay at that time; or

F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgpient imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, exceptthose payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 •    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (includingdefendantnumber).Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 •    The defendant shall pay the cost of prosecution.

 •    The defendant shall pay the following court cost(s):

 •    The defendantshall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. 11/16) Judgmentin a CriminalCase                                                                                  Not for Public Disclosure
                     Attachment (Page2) — Statement of Reasons

DEFENDANT:            Jorge Aguasvivas a/k/a Jonathan Martinez
CASE NUMBER:1:18CR10294-1
DISTRICT:   Massachusetts
                                                            STATEMENT OF REASONS
IV. GUIDELINESENTENCINGDETERMINATION (Check allthat apply)
      A.   •        The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                    does not exceed 24 months.
      B.   •        The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                    exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section Vlll ifnecessary)

      C. •          The courtdeparts from the guideline range for one or more reasons provided in the Guidelines Manual.
                    (Also complete Section V.)
      D.            Thecourt imposed a sentence otherwise outside thesentencing guideline system (i.e., a variance). (Also complete Section vi)
V.    DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
      A. The sentence imposed departs: (Check only one)
         • above the guideline range
           •      below the guideline range
      B. Motion for departure before the court pursuant to: (Check allthat apply and specify reason(s) in sections Cand D)
             1.           Plea Agreement
                          •    binding plea agreement for departure accepted by the court
                          •    plea agreement for departure, which the court finds to be reasonable
                          •    plea agreement that states that the government will not oppose a defensedeparturemotion.
           2.             Motion Not Addressed in a Plea Agreement
                          •    govermnent motion for departure
                          •    defense motion for departure to which the governmentdid not object
                          •    defense motion for departure to which the govermnent objected
                          •    joint motion by both parties
           3.             Other
                          •      Other than a plea agreement or motion by the parties for departure
      C.       Reasons for departure: (Check all thatapply)
•    4 A 1.3      Criminal History Inadequacy           •     5K2.1     Death                          •   5K2.12 Coercion and Duress
•    5H1.1        Age                                   •     5K2.2     Physical Injury                •   5K2.13   Diminished Capacity
•    5H1.2        Education and Vocational Skills       •     5K2.3     Extreme Psychological Injury   •   5K2.14 Public Welfare
•    5H1.3        Mental and Emotional Condition        •     5K2.4     Abduction or Unlawful          •   5K2.16   Voluntary Disclosure of
                                                                        Restraint                                   Offense
•    5H1.4        Physical Condition                    •     5K2.5      Property Damage or Loss       •   5K2.17   High-Capacity, Semiautomatic
                                                                                                                    Weapon
•    5H1.5        Employment Record                     •     5K2.6      Weapon                        •   5K2.18   Violent Street Gang
•    5H1.6        Family Ties and Responsibilities      •     5K2.7      Disruption of Government      •   5K2.20 Aberrant Behavior
                                                                         Function
•    5Hl.n        Military Service                      •     5K2.8      Extreme Conduct               •   5K2.21   Dismissed and Uncharged
                                                                                                                    Conduct
•    5H1.11 Charitable Service/Good Works               •     5K2.9      Criminal Purpose              •   5K2.22 Sex Offender Characteristics
•    5K1.1        Substantial Assistance                •     5K2.10 Victim's Conduct                  •   5K2.23   Discharged Terms of
                                                                                                                    Imprisonment
•    5K2.0        Aggravating/Mitigating                •     5K2.11     Lesser Harm                   •   5K2.24   Unauthorized Insignia
                  Circumstances
                                                                                                       •   5K3.1    Early Disposition Program
                                                                                                                    (EDP)
•    Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in1the         Guidelines Manual: (see "List of
     Departure Provisions"following the Index in the Guidelines Manual.) (Please specify)




      D.       State the basis for the departure. (Use Section VIII ifnecessary)
AO245B(Rev. 11/16)   Judgment in a Criminal Case                                                                       NotforPublic Disclosure
                     Attachment (Page 3)—Statement ofReasons

DEFENDANT:   Jorge Aguasvivas a/k/a Jonathan Martinez
CASE NUMBER: 1:18CR10294-1
DISTRICT:    Massachusetts
                                                   STATEMENT OF REASONS
VI.   COURT DETERMINATION FOR A VARIANCE (Ifapplicable)
      A. The sentence imposed is: (Check only one)
         • above the guideline range
         0 belowthe guidelinerange
      B. Motionfor a variance before the court pursuant to: (Check all that apply andspecify reason(s) in sections Cand D)
           1.         Plea Agreement
                      •      binding plea agreement for a variance accepted by the court
                      •      plea agreement for a variance, which the court finds to be reasonable
                      •   plea agreement that states that the government will not oppose a defense motionfor a variance
           2.         Motion Not Addressed in a Plea Agreement
                      •      government motion for a variance
                      •      defense motion for a variance to which the govemment did not object
                      ^      defense motion for a variance to which the govemment objected
                      •     joint motion by both parties
           3.         Other
                      •      Other than a plea agreement or motion by the parties for a variance

      C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check allthat apply)
         • The nature and circumstancesof the offense pursuant to 18 U.S.C. § 3553(a)(1)
            •    Mens Rea                      •     ExtremeConduct                   • Dismissed/Uncharged Conduct
                •    Role in the Offense              •    Victim Impact
                •   General Aggravating or Mitigating Factors(Specify)
           •    The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)
                •    Aberrant Behavior                •    Lack of Youthful Guidance
                •    Age                              •    Mental and Emotional Condition
                •    Charitable Service/Good          •    Military Service
                     Works
                •    Community Ties                   •    Non-Violent Offender
                •    Diminished Capacity              •    Physical Condition
                d    Drag orAlcohol Dependence •           Pre-sentence Rehabilitation
                •    Employment Record                •    Remorse/Lack of Remorse
                •    Family Ties and                  •    Other: (Specify)
                     Responsibilities
                SJ Issues with Criminal History: (Specify) see Section D
           •    To reflectthe seriousness of the offense, to promoterespect for the law, and to providejust punishment for the offense
                (18 U.S.C. § 3553(a)(2)(A))
           •    To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
           •    To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
           •    To providethe defendantwith needed educational or vocational training(18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
           •    To avoid unwarranted sentencingdisparities amongdefendants (18 U.S.C. § 3553(a)(6))(Specifyin sectionD)
           •    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
           •    Acceptanceof Responsibility           •    Conduct Pre-trial/On Bond •        CooperationWithout GovemmentMotion for
           •    EarlyPleaAgreement                    •    Global Plea Agreement              Departure
           •    TimeServed (not counted in sentence) •  Waiver of Indictment         • Waiver of Appeal
           •    PolicyDisagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007):(Specify)

           D Other: (Specify)
      D. State the basisfor a variance. (Use Section VIIIifnecessary)
           Defendant's career offender designation overstates Defendant's criminal history, where he previously served only
           one two-year period of incarceration following several separate arrests for smaller drug transactions.
